Schalick, J. S. C.
The Supreme Court remands to this court the third objection to the presentment for action in conformity with that court’s opinion as follows:
“More specifically, on. [the] return of the record the trial judge may examine the minutes himself preliminarily, in the *161light of this opinion. If upon such examination it appears that the evidence supporting the censorious comment is conflicting or susceptible of diverse inferences, or if any doubt exists in bis mind as to whether the supporting facts are conclusive, the challenged portion of the report should he suppressed or expunged.”
The transcript of the testimony before the Grand Jury consisting of 2947 pages was read. Conclusive evidence, the test prescribed, has a Axed position in the law. Furthermore, as defined, all conflict, doubt, and susceptibility to diverse inferences must be absent.
It is determined that such evidence included in this extensive record cannot withstand these requirements. The third portion of the presentment will be expunged, in accordance with this decision, and also the other two portions as directed.
An order will be entered accordingly.